—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about April 11, 1998, which, in an action for personal injuries sustained in a slip and fall on an alleged ice patch on the ramp of defendant’s subway station, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed in the absence of evidence raising an issue of fact as to whether defendant created or had notice of the ice patch on which plaintiff fell (see, Fasolino v Charming Stores, 77 NY2d 847; Rabat v GNAC Corp., 180 AD2d 540). Plaintiff’s claim that the ice patch was formed by water leaking from the ceiling that froze in uncommonly cold weather, and that such hazardous condition must have been present for a sufficient length of time for defendant to discover and remedy it, is pure speculation. We have considered plaintiff’s argument that summary judgment was prematurely granted before essential disclosure had been completed, and *127find it unpersuasive. Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.